


Exhibit 10.44
 


AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
 


This Amendment to Agreement for Purchase and Sale (the “Amendment”) is made and
entered into by and between M/I HOMES OF WEST PALM BEACH, LLC, a Florida limited
liability company (“Seller”) and KLP EAST LLC, a Florida limited liability
company (“Purchaser”).


BACKGROUND


Seller and Purchaser entered into that certain Agreement for Purchase and Sale
dated December 21, 2007 (the “Agreement”).  Seller and Purchaser have agreed to
amend the terms and provisions of the Agreement as more particularly set forth
herein.


AGREEMENT


1. The above recitals are true and correct and are incorporated herein by
reference.  Capitalized terms which are not defined in this Amendment shall have
the same meaning as defined in the Agreement.
 
2. Pursuant to Paragraph 1.2 of the Agreement, subsequent to the Effective Date
of this Agreement, Purchaser entered into contracts to sell two (2) of the
Models and Spec Homes.  The sold Models and Spec Homes are as follows: lot 67 of
the Oaks and lot 89, block 1 of Paloma.  Such sold Models and Spec Homes are
being deleted from the Schedule of Model Homes and  Spec Homes as described in
this Amendment. Seller and Purchaser agree that the Purchase Price attributable
to such sold Models and Spec Homes shall be reduced as follows:
 
Model and Spec
Homes                                                                                                           Agreed
Price Reduction
 
Lot 67 – the
Oaks                                                                                                                     $275,811.00
 
Lot 89, block 1 –
Paloma                                                                                                                     $433,721.00
 
The agreed allocations attached to the Agreement as Exhibit “B” is replaced in
its entirety and revised Exhibit “B” is hereby attached hereto.
 
3. The Schedule of Agreed Values attached to the Agreement as Exhibit “C”, is
replaced in its entirety and revised Exhibit “C” is hereby attached hereto.
 
4. Paragraph 6.3 of the Agreement is modified as follows.  Seller acknowledges
that in connection with the traffic signalization, Seller shall deliver a letter
of credit to the City of Palm Beach Gardens (“City”) in the amount of
$748,000.00 within the time frames required by the City, which is required for
the Seller’s obligations for the installation of traffic signalization plus ten
(10) years of traffic studies.  In addition, Seller shall deliver a letter of
credit in the amount of $172,000.00 to the City as required by the City for the
installation of a pedestrian lighting.   Further, as required by the Development
Approvals for Paloma, Seller shall remain responsible for maintaining its
payment and performance bonds and/or letters of credit through the time period
for maintenance of the Improvements as required by the City.  Once the
Improvements in Paloma have been accepted by the City  and all other
governmental agencies, Seller shall execute an assignment of such Development
Approvals to Purchaser as provided in Paragraph 6.2 of the Agreement, but Seller
shall remain responsible for the installation of and cost of surety related to
the traffic signalization and pedestrian lighting.
 
5. The Escrow Agreement attached to the Agreement as Exhibit “H” is replaced in
its entirety and revised Exhibit “H” is hereby attached hereto.
 
6. Paragraph 8.1 of the Agreement is modified as follows.  The Schedule of Model
Homes and Spec Homes which was attached as Exhibit “I” to the Agreement, is
hereby replaced in its entirety with the revised Schedule of Model Homes and
Spec Homes attached hereto as Exhibit “I”.
 
7. Paragraph 8.2 of the Agreement is modified as follows.  The Schedule of
Incomplete Model Homes and Spec Homes which was attached as Exhibit “J” to the
Agreement, is hereby replaced in its entirety with the revised Schedule of
Incomplete Model Homes and Spec Homes attached hereto as Exhibit “J”.
 
8. Paragraph 8.3 of the Agreement is modified as follows:  The Back
Log  Schedule which was attached as Exhibit “K” to the Agreement, is hereby
deleted in its entirety and replaced with Exhibit “K” attached hereto.  In the
event that any of the Contract Purchasers who contracted to purchase homes from
Seller subsequent to the Effective Date of the Agreement as described in
Paragraph 2 hereof, cancel their contracts, Purchaser shall purchase such
designated Cancelled Homes from Seller, upon completion, for the same price by
which the Purchase Price was reduced, as set forth in Paragraph 2 of this
Amendment.  In addition, the purchase price to be paid by Purchaser for each of
the Cancelled Homes as described in such Paragraph 8.3 shall be the Kolter
Acquisition Price as identified on Exhibit “K”, attached to this Amendment.
 
9. Paragraph 8.4 of the Agreement is modified as follows.  Seller and Purchaser
have determined that the billboard lease (the “Billboard Lease”) which is
described on Exhibit “L” to the Agreement is not assignable.  Therefore, on the
Closing Date, such Billboard Lease will not be assigned by Seller to Purchaser,
but Seller shall continue to make all payments due in connection with the
Billboard Lease which are approximately $8,700.00 per month and Purchaser shall
be entitled to utilize such billboard for its own advertising purposes.  On a
monthly basis, commencing as of the Closing Date, Purchaser shall reimburse
Seller for such monthly rental fee, together with any and all other expenses
incurred by Seller in connection with the Billboard Lease up through the
termination of such lease..  The parties agree to cooperate to attempt to cause
the Billboard Lease to be terminated in Seller’s name and a new Billboard Lease
executed by Purchaser.  In such event, Purchaser shall not be responsible for
reimbursing Seller for any expenses incurred in connection with the Billboard
Lease as of the date of termination thereof.
 
10. A new Paragraph 10.3(i) is hereby added to the Agreement as follows:  Seller
and Purchaser hereby agree that each of the Acquisition Entities shall be
treated as a disregarded entity for federal tax purposes and  Seller and
Purchaser each hereby agrees not to file an election (pursuant to Internal
Revenue Service Form 8832 or otherwise) to classify any of the Acquisition
Entities as an association taxable as a corporation for federal tax purposes.
 
11. Paragraph 18 is modified as follows.  For purposes of notices to Purchaser,
notices should be delivered as follows:
 
PURCHASER:                                KLP East LLC
150 Second Avenue N, Suite 670
St. Petersburg, Florida 33701
Attn:  James P. Harvey
Telephone: (727) 456-1244
Fax:  (727) 456-1461
E-Mail:  jharvey@kolter.com


Copy to:                                Kolter Communities Florida LLC
1601 Forum Place, Suite 805
West Palm Beach, Florida 33401
Attn:  General Counsel
Telephone:  (561) 682-9500
Fax:  (561) 682-1050
E-mail:  legalnotice@kolter.com


 
12. Exhibit “N” to the Agreement is hereby deleted and replaced with Exhibit “N”
to this Amendment.
 
13. In the event of any conflict between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall control.  Except as
amended and modified herein, the remaining terms and provisions of the Agreement
shall remain in full force and effect as originally set forth therein.
 


 


 
[SIGNATURES ON FOLLOWING PAGE]
 


 



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the last date
set forth below.
 
WITNESSES                                                             SELLER:
 
M/I HOMES OF WEST PALM BEACH, LLC, a
Florida limited liability company


Print Name:                                                      




Print
Name:                                                       By:                                                                              
Name:
Title:                                                                              
Date: December 27, 2007


 
M/I HOMES OF WEST PALM BEACH, LLC, a
Florida limited liability company


Print Name:                                                      




Print
Name:                                                      By:                                                                              
Name:
Title:                                                                              
        Date: December 27, 2007
 
PURCHASER:
 
KLP EAST LLC, a Florida limited
liability company


Print Name:                                                      


By:                                                                              
Print
Name:                                                      Name:                                                                              
Title:                                                                              
Date: December 27, 2007


 




EXHIBIT “B”


AGREED ALLOCATIONS







 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

MI Portfolio – Values for Contract Allocations
12/26/07




Number Lots                                           Lot
Value                                        Total Value


Tres
Belle                             99                                                     
 53,590                                             5,305,400


Paloma
50’                        166                                                       
34,265                                            5,688,000
TH Phase
1                          92                                                      
 21,241                                            1,954,200
TH-Phase 2                         56                                     
19,364                                            1,084,400
Total                                 314                                                                                                           
    8,726,600


Oaks
45’                                      51                                                        
65,920                                           3,361,900
60’                                     
12                                                        
60,425                                              725,100
Total                                    63                                                                                
4,087,000


Woodwinds                            1                                     
4,279,000                                            4,279,000


Construction Agreement for
Infrastructure                                                                                                8,010,000


Personal
Property                                                                                                                                     
680,000


Total                                 477                                                                             
31,088,000


Models and
Specs                34                                                                            
13,290,468


Grand
Total                                                                                                                           
44,378,468



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”


SCHEDULE OF AGREED VALUES



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 





M/I HOMES OF WEST PALM BEACH, LLC
Work in Progress/Budget/Cost to Complete Reconciliation
Job Detail Report
December 26, 2007




Community Parcel
Lot/Blk/Phase
 
Job Number
 
House Type
Square
Footage
Current M/I
Retail Price
Kolter Acquisiton
Price
C.O. Issued Date



Unsold Inventory (excluding Models)
Paloma 50’
4/1                      255401001004                                Mahon                                2136                      474,990                                386,061         12/3/2007
5/1                      255401001005                                Cordoba                      3546                      574,990                                516,826        10/22/2007
7/1                      255401001007                                Navarra                                2681                      474,990                                390,644
8/1                      255401001008                                Navarra                                2681                      474,990                                389,716
27/1                      255401001027                                Gibraltar                      2084                      498,245                                408,522       10/17/2007
38/1                      255401001038                                Cordoba                      3546                      599,990                                492,760       12/12/2007
39/1                      255401001039                                Mahon                                2136                      465,596                                396,075       12/12/2007
46/1                      255401001046                                Sierra                                3011                      574,990                                531,688       11/20/2007
64/1                      255401001064                                Cordoba                      3546                      624,990                                559,515         Complete
76/1                      255401001076                                Navarra                                2681                      474,990                                388,474


Paloma Grand Carriage
2/2                      255410002002                                Madrid                                2261                      339,990                                312,752       11/20/2007
3/2                      255410002003                                Cadiz                                2251                      339,990                                316,018       11/20/2007
11/2                      255410002011                                Cadiz                                2251                      359,990                                311,939       11/20/2007
13/2                      255410002013                                Granada                      2213                      369,990                                312,978       Complete
14/2                      255410002014                                Madrid                                2261                      359,990                                320,472       Complete
15/2                      255410002015                                Cadiz                                2251                      359,990                                312,679       Complete
18/2                      255410002018                                Madrid                                2261                      369,990                                320,258       Complete
19/2                      255410002019                                Cadiz                                2251                      359,990                                310,592       11/20/2007
20/2                      255410002020                                Granada                      2213                      359,990                                331,902
21/2                      255410002021                                Granada                      2213                      359,990                                328,599
24/2                      255410002024                                Granada                      2213                      369,990                                315,011
129/2                                255410002129                                Granada                      2213                      379,990                                305,497
132/2                                255410002132                                Granada                      2213                      379,990                                305,498
133/2                                255410002133                                Granada                      2213                      379,990                                297,507
134/2                                255410002134                                Cadiz                                2251                      387,490296,242
136/2                                255410002136                                Granada                      2213                      379,990                                296,809


Laurel Preserve @ Hobe Sound
202                      255379000202                                Sedona                                2392                      309,990                                324,343
203                      255379000203                                Sonoma                      1675                      269,990                                257,813




The Oaks @ Hobe Sound 60’
63                      255404000063                                Bayfield                      2219                      380,284                                343,700      12/13/2007
172                      255404000172                                Whitney                      3280                      449,474                                429,223


Tres Belle
5/1                      255409001005                                San
Remo                      2931                      519,990                                409,289
29/1                      255409001029                                Cielo                                3793                      604,990                                503,726
96/1                      255409001096                                Belle
Mar                      4238           754,169                                868,530      Complete
Total Unsold
Inventory                                                                                              14,384,988        12,591,658






Models
Tres Belle
108/1                                255409001108                                Calabria                      2845           685,126                                698,809       Complete
Total
Models                                                                                     685,126                                698,809


Grand
Total                                                                                                                   13,290,468









 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “H”


ESCROW AGREEMENT


This Escrow Agreement (the “Escrow Agreement”), is made and entered into this
____ day of December, 2007 by and between M/I HOMES OF WEST PALM BEACH, LLC, a
Florida limited liability company (“Seller”), KLP EAST LLC, a Florida limited
liability company (“Purchaser”) and BROAD AND CASSEL, Attorneys at Law (“Escrow
Agent”).


BACKGROUND


Seller and Purchaser are simultaneously with the execution of this Escrow
Agreement closing pursuant to an Agreement for Purchase and Sale dated even date
herewith (the “Purchase Agreement”).  Pursuant to the terms of the Purchase
Agreement, Purchaser and Seller have agreed to enter into this Escrow Agreement
to govern the delivery of certain Letter of Credit (hereinafter defined) and to
govern the collection and disbursement of any proceeds thereof in accordance
with the Purchase Agreement and the terms and provisions of this Escrow
Agreement.  Escrow Agent has agreed to serve as the Escrow Agent in accordance
with the terms of this Escrow Agreement.


NOW THEREFORE, Seller, Purchaser and Escrow Agent hereby agree as follows:


1.           Recitals.  The foregoing recitals are true and correct and are
hereby incorporated by reference.  All capitalized terms which are not defined
in this Escrow Agreement shall have the same meaning as defined in the Purchase
Agreement.
 
2.           Letter of Credit.  Pursuant to the terms of the Purchase Agreement,
Seller has delivered to Escrow Agent a letter of credit as described on Exhibit
“A”, attached hereto and made a part hereof (“Letter of Credit”).  Escrow Agent
shall hold the Letter of Credit in accordance with the terms of the Purchase
Agreement and this Escrow Agreement.  With respect to the Letter of Credit,
Escrow Agent agrees as follows:
 
Escrow Agent shall draw upon the Letter of Credit if Escrow Agent receives from
Purchaser a written statement that Seller is in “default under Paragraph 7 of
the Purchase Agreement, and all applicable cure periods have expired without
Seller curing such default.”  Escrow Agent shall then hold the proceeds of such
Letter of Credit as the Escrow Fund (hereinafter defined).
 
In the event that the Letter of Credit is due to expire pursuant to its own
terms and the obligations under the Purchase Agreement secured by such Letter of
Credit have not yet been completed, Seller shall, at least, forty-five (45) days
prior to the expiration of such Letter of Credit, either (i) provide Escrow
Agent with an amendment to such expiring Letter of Credit, extending the
expiration date thereof, or (ii) substitute a new letter of credit for the
expiring Letter of Credit upon identical terms and  conditions and complying
with the terms and conditions of the Purchase Agreement and this Escrow
Agreement, or (iii) replace the expiring Letter of Credit with a cash deposit by
wire transfer of funds to the Escrow Agent.  If Escrow Agent receives the cash
deposit to replace the expiring Letter of Credit, Escrow Agent shall return the
expiring Letter of Credit to Seller.  If Seller fails to take any of the
foregoing actions, then Escrow Agent shall, and each of Seller and Purchaser
hereby unconditionally authorize Escrow Agent to (x) present any such Letter of
Credit due to expire for payment and (y) hold the cash proceeds thereof in
escrow as part of the Escrow Fund, subject to disbursement as provided in
Paragraph 4 hereof.
 
The Letter of Credit is subject to reduction, from time to time, in accordance
with the terms and provisions of Paragraph 7.2 of the Purchase Agreement.  To
the extent that such reduction is permitted by the terms of such paragraph, the
parties shall cooperate as necessary to execute any and all consents required by
the issuing bank to so reduce the Letter of Credit as permitted under the
Purchase Agreement.
 
3.           Establishment of Escrow Fund.  To the extent that Escrow Agent
receives cash deposits pursuant to drawing upon the Letter of Credit as provided
herein, Escrow Agent shall hold such Cash Deposits (the “Escrow Fund”) in
accordance with the terms of this Escrow Agreement. Escrow Agent shall deposit
the Escrow Fund in Wachovia Bank, N.A. and shall hold and disburse the Escrow
Fund in accordance with the terms and provisions of Paragraph 4 hereof.  If
Seller delivers to Escrow  Agent a Form W-9, satisfactory to Escrow Agent’s
bank, the Escrow Fund shall be deposited in an interest bearing money market
account.  All interest earned on the Escrow Fund shall be added to the Escrow
Fund, subject to disbursement as provided in Paragraph 4 hereof.
 
4.           Disbursement of Escrow Fund.  All disbursements shall be made from
the Escrow Fund pursuant to the provisions of Paragraph 7.7 of the Purchase
Agreement.
 
5.           Liability of Escrow Agent.  In performing any of its duties under
this Escrow Agreement, Escrow Agent shall not be liable for any loss, costs or
damage which it may incur as a result of serving as Escrow Agent hereunder,
except for any loss, cost or damages arising out of willful acts of malfeasance
or gross negligence.  Accordingly, Escrow Agent shall not incur any liability
with respect to any action taken or omitted to be taken: (i) in good faith upon
advice of its counsel given with respect to any questions relating to the duties
and responsibilities of the Parties pursuant to the Purchase Agreement or this
Escrow Agreement; or (ii) in reliance upon any document, including any written
notice of instruction provides for in the Purchase Agreement or this Escrow
Agreement, not only as to its due execution and the validity and effectiveness
of its provisions, but also to the truth and accuracy of any information
contained therein, which Escrow Agent shall in good faith believe to be genuine,
to have been signed or presented by a proper person or persons and to conform
with the provisions of this Escrow Agreement.
 
6.           Notices.  Any notice, request, demand, instruction or other
communication to be given to either party, except where required by the terms of
this Agreement to be delivered at the Closing, shall be in writing and shall be
sent by registered or certified mail, return receipt requested, by express
overnight courier, by facsimile or by hand delivery to the other party hereto,
with a copy sent by e-mail on the same day as the other method utilized to the
addresses set forth below, or to such address as the parties hereafter may
specify in writing:
 
SELLER:                                M/I Homes of West Palm Beach, LLC
3 Easton Oval, Suite 500
Columbus, Ohio 43219
Attn:  J. Thomas Mason, Esquire, General Counsel
Telephone:  (614) 418-8014
Fax:  (614) 418-8622
E-mail:  tmason@mihomes.com


Copy to:                                Broad and Cassel
7777 Glades Road, Suite 300
Boca Raton, Florida  33434
Attn:  Richard B. MacFarland, P.A.
Telephone:  (561) 483-7000
Fax:  (561) 483-7321
E-mail:  rmacfarland@broadandcassel.com
 
PURCHASER:                                KLP East LLC
150 Second Avenue N, Suite 670
St. Petersburg, Florida 33701
Attn:  James P. Harvey
Telephone: (727) 456-1244
Fax:  (727) 456-1461
E-Mail:  jharvey@kolter.com


Copy to:                                Kolter Communities Florida LLC
1601 Forum Place, Suite 805
West Palm Beach, Florida 33401
Attn:  General Counsel
Telephone:  (561) 682-9500
Fax:  (561) 682-1050
E-mail:  legalnotice@kolter.com ]


Notice shall be deemed given if forwarded by certified or registered mail
through the facilities of the United States Postal Office on the day following
the date that the notice in question is deposited in the facilities of the
United States Postal Service.  If notice is forwarded by express overnight
courier, it shall be deemed given on the day that the notice in question is
deposited in the facilities of an express overnight courier.  If notice is
delivered by hand delivery, notice shall be deemed given when actually
delivered.  If notice is delivered by facsimile it shall be deemed given on the
day that it is sent by facsimile, provided that it is received by the other
party prior to 5:00 p.m. on such day, if a business day, otherwise it shall be
deemed given on the next business day following the date the facsimile has been
sent, provided, further, that a confirmatory copy is delivered by either
certified or registered mail or express overnight courier as provided herein.
 




7.           Interpleader.  In the event of disagreement about the
interpretation of this Escrow Agreement, or about the rights and obligations or
the propriety of any action contemplated by the Escrow Agent hereunder, Escrow
Agent may, at its sole discretion, file an action in interpleader to resolve the
said disagreement. Escrow Agent shall be indemnified by Purchaser and Seller for
all costs, including reasonable attorney's fees, in connection with the
aforesaid interpleader action and shall be fully protected in suspending all or
part of its activities under this Escrow Agreement until a final judgment or
other appropriate order in the interpleader action is entered.
 
8.           Joinder-in-Lawsuit.   In the event Escrow Agent is joined as a
party to a lawsuit by virtue of the fact that it is holding the Letters of
Credit or the Escrow Fund, Escrow Agent shall, at its option, either tender said
deposit to the registry of the court or disburse same in accordance with the
court's ultimate disposition of the cause and Escrow Agent shall be entitled to
reimbursement by Seller for its reasonable attorney's fees and court costs.  In
no event will Purchaser be responsible for any of Escrow Agent’s fees, other
than as provided in paragraph 7 hereof.
 
9.           Governing Law; Venue.  This Agreement shall be construed and
enforced according to the laws of the State of Florida.  Venue for any action
arising out of the terms of this Agreement shall lie only in the applicable
federal and/or state courts located in Palm Beach County, Florida.
 


 


 


 


 


 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date and year first above written.
 
WITNESSES:                                                                SELLER:
 
M/I HOMES OF WEST PALM BEACH,
LLC, a Florida limited liability company
Print Name:                                                                
By:                                                                
Print Name:                                                                Name:
Title:




PURCHASER:


KLP EAST LLC, a Florida limited liability
company


Print Name:                                                                


By:                                                                
Print Name:                                                                Name:
Title:






ESCROW AGENT:


BROAD AND CASSEL


By:  Richard B. MacFarland, P.A., a partner


By:                                                                
      Richard B. MacFarland, President











 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


LETTER OF CREDIT



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

LETTER OF CREDIT NUMBER F851514




ISSUANCE DATE:  DECEMBER 21, 2007


APPLICANT:
M/I HOMES OF WEST PALM BEACH, LLC
3 EASTON OVAL, SUITE 500
COLUMBUS, OHIO  43219


BENEFICIARY:
BROAD AND CASSEL
7777 GLADES ROAD, SUITE 300
BOCA RATON, FL  33434


FOR USD 9,000,000.00
(NINE MILLION 00/100 U.S. DOLLARS)


DATE OF EXPIRATION:  DECEMBER 20, 2008
PLACE OF EXPIRATION:  AT OUR COUNTERS


DEAR SIRS:


WE HEREBY ISSUE IN YOUR FAVOR THIS IRREVOCABLE STANDBY LETTER OF CREDIT WHICH IS
AVAILABLE BY PRESENTATION OF YOUR DRAFT(S) AT SIGHT DRAWN ON US BEARING THE
CLAUSE “DRAWN UNDER STANDBY CREDIT NO. F851514 DATED DECEMBER 21, 2007,”
ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1.  THE ORIGINAL OF THIS LETTER OF CREDIT.


2.  BENEFICIARY’S SIGNED STATEMENT THAT:


“BENEFICIARY IS OBLIGATED TO DRAW UPON THE LETTER OF CREDIT PURSUANT TO THE
AGREEMENT FOR PURCHASE AND SALE DATED DECEMBER 21, 2007 BETWEEN APPLICANT AND
KLP EAST LLC (THE “PURCHASE AGREEMENT”), OR


“BENEFICIARY HAS RECEIVED A WRITTEN STATEMENT FROM KLP EAST LLC THAT APPLICANT
IS IN DEFAULT UNDER THE PURCHASE AGREEMENT.”


WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN AND/OR DOCUMENTS PRESENTED UNDER
AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED
UPON PRESENTATION TO SUNTRUST BANK AT 25 PARK PLACE, 16TH FLOOR, MC:
GA-ATL-3706, ATTN:  STANDBY LC DEPT., ATLANTA, GA 30303 OR BEFORE EXPIRATION OF
THIS LETTER OF


CONTINUED ON NEXT PAGE




LETTER OF CREDIT NUMBER
F851514                                                                                                                     PAGE
NO. 2


CREDIT.  DOCUMENTS SHOULD BE SENT VIA HAND DELIVERY, AIRMAIL OR OVERNIGHT
COURIER SERVICE.


PARTIAL DRAWINGS ARE PERMITTED.


THIS CREDIT IS SUBJECT TO “UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATIONS NO. 600.”


PLEASE DIRECT ALL INQUIRIES TO:
PHONE:  800-951-7847 OPTION 3.


SINCERELY,
SUNTRUST BANK






AUTHORIZED SIGNATURE
105













 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “I”


SCHEDULE OF MODEL HOMES AND SPEC HOMES


PALOMA
 
Lots 4, 5, 7, 8, 27, 38, 39, 46, 64, and 76, of Block 1, according to the Plat
of Paloma, P.U.D. recorded in Plat Book 108, Page 144 of the Public Records of
Palm Beach County, Florida.
 
Lots 2, 3, 11, 13, 14, 15, 18, 19, 20, 21, 24, 129, 132, 133, 134, and 136 of
Block 2, according to the Plat of Paloma, P.U.D. recorded in Plat Book 108, Page
144 of the Public Records of Palm Beach County, Florida.
 


 
TRES BELLE
 
Lots 5, 29, 96, and 108 according to the Plat of Tres Belle P.U.D., Plat No. 1
recorded in Plat Book 16, Page 4 of the Public Records of Martin County,
Florida.




THE OAKS AT HOBE SOUND


Lots 63, 172, 202 and 203 according to the Plat of Pastelle P.U.D. recorded in
Plat Book 16, Page 19 of the Public Records of Martin County, Florida.`



















 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “J”


INCOMPLETE MODEL HOMES AND SPEC HOMES




PALOMA
 
Lots 7, 8,  and 76 of Block 1
 
Lots 20, 21, 24, 129, 132, 133, 134 and 136 of Block 2
 


 
TRES BELLE
 
Lots 5 and 29
 


 
OAKS
 
Lots 172, 202 and 203
 





 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “K”


BACKLOG SCHEDULE



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

M/I HOMES OF WEST PALM BEACH, LLC
Work in Progress/Budget/Cost To Complete Reconciliation
Job Detail Report
December 26, 2007


Community
Parcel
Lot/Blk/Phase
Job Number
House Type
Square
Footage
Sales Contract
Price
Kolter
Acquisition
Price



Backlog Under Construction
Paloma 50’
14 / 1
255401001014
Mahon
2136
450,000
278,726
22 / 1
255401001022
Navarra
2681
561,735
287,204
36 / 1
255401001036
Navarra
2681
578,050
286,640
63 / 1
255401001063
Sierra
3011
510,000
390,740
67 / 1
255401001067
Villena
2715
527,730
266,761
75 / 1
255401001075
Navarra
2681
528,559
264,548
85 / 1
255401001085
Sierra
3011
599,990
346,631
86 / 1
255401001086
Cordoba
3546
650,000
358,858
88 / 1
255401001088
Sierra
3011
650,000
354,407
89 / 1
255401001089
Cordoba
3546
618,990
433,721



Paloma Grand Carriage
5 / 2
255410002005
Granada
2213
325,491
236,791
6 / 2
255410002006
Madrid
2261
344,091
251,895
17 / 2
255410002017
Granada
2213
345,000
237,561
22 / 2
255410002022
Madrid
2261
406,545
228,570
23 / 2
255410002023
Madrid
2261
369,990
231,043
95 / 2
255410002095
Madrid
2261
367,073
240,339
130 / 2
255410002130
Madrid
2261
379,990
217,282
131 / 2
255410002131
Madrid
2261
379,990
217,282
135 / 2
255410002135
Madrid
2261
438,906
235,760



The Oaks @ Hobe Sound 45’
88
255379000088
Catalina
2681
377,162
222,348
91
255379000091
Catalina
2681
398,427
236,659
97
255379000097
Catalina
2681
395,660
232,661
107
255379000107
Catalina
2681
397,637
233,734
131
255379000131
Laguna
2715
398,371
259,157



Laurel Preserve @ Hobe Sound
211
255379000211
Sonoma
1675
280,019
176,864
216
255379000216
Sedona
2392
320,895
198,890
222
255379000222
Sonoma
1675
290,802
177,101
236
255379000236
Sedona
2392
317,936
199,229



The Oaks @ Hobe Sound 60’
61
255404000061
Whitney
3280
440,728
311,720
67
255404000067
Bayfield
2219
380,873
275,811


 
Total Backlog
Under Construction                                                                                                                              13,030,640             7,888,933



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

M/I HOMES OF WEST PALM BEACH, LLC
Work in Progress/Budget/Cost To Complete Reconciliation
Job Detail Report
December 26, 2007


Community
Parcel
Lot/Blk/Phase
 
Job Number
 
House Type
Square
Footage
Sales Contract
Price
Kolter
Acquisition
Price
Land Only
Value



Backlog Not Started
Paloma 50’
24 / 1
255401001024
Cordoba
3546
694,040
327,430
77,000



The Oaks @ Hobe Sound 45’
32
255379000032
Catalina
2681
395,749
283,409
60,000
33
255379000033
Catalina
2681
395,895
283,508
60,000
84
255379000084
Gulfstar B
1777
295,990
236,373
60,000



Laurel Preserve @ Hobe Sound
224
255379000224
Sonoma
1675
269,990
169,098
60,000
232
255379000232
Sedona
2392
331,813
213,578
60,000
233
255379000233
Sedona
2392
309,990
198,848
60,000



Tres Belle
43 / 1
255409001043
San Remo
2931
509,990
334,148
94,000



     _________________________________
Total Backlog Not
Started                                                                                                   3,203,457                  2,046,392         531,000



 


BOC1\REALEST\223984.2
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “N”
 
GUARANTY
 
In order to induce Seller to execute deliver the foregoing Agreement for
Purchase and Sale (the “Agreement”), and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Kolter Communities Florida LLC, a Florida limited liability company (the
“Guarantor”), hereby absolutely and unconditionally guarantees to Seller, its
successors and assigns, full and prompt payment and performance by Purchaser of
all obligations of Purchaser to Seller under or pursuant to Paragraph 8 of
the Agreement (the “Guaranteed Obligations”).  Guarantor acknowledges that
Purchaser is an Affiliate of Guarantor and that Guarantor therefore has received
and will receive valuable benefits as a result of the conveyance of the Real
Property by Seller to Purchaser.
 
Guarantor hereby waives acceptance and notice of acceptance of this Guaranty,
and notice of non-payment, non-performance or non-observance, and all other
notices, proofs or demands, except for notice of Purchaser’s breach or failure
to perform as provided above, and any and all other suretyship defenses to
enforcement of this Guaranty.  Guarantor agrees that its obligations hereunder
will not be terminated, affected or impaired by reason of the granting by Seller
of any indulgences to Purchaser or by reason of the assertion against Purchaser
of any of the rights or remedies reserved to Seller pursuant to the provisions
of the Agreement, or by the relief of Seller from any of the Purchaser's
obligations with respect to the Guaranteed Obligations, by operation of law or
otherwise, including, without limitation, rejection of the Guaranteed
Obligations in a bankruptcy proceeding.  Guarantor further agrees that its
liability hereunder for the Guaranteed Obligations is and will be primary, and
that in any right of action which accrues to Seller with respect to the
Guaranteed Obligations, Seller may, at its option, proceed against the Guarantor
and Purchaser jointly or severally, and may proceed against Guarantor without
having commenced any action against or having obtained any judgment against
Purchaser.  Failure of Seller to insist in any one or more instances upon strict
performance or observance of any of the terms, provisions, or covenants of this
Guaranty, or to exercise any right therein or herein contained, will not be
construed or deemed to be a waiver or relinquishment for the future of such
term, provision, covenant or right, but the same will continue and remain in
full force and effect.  No assignment or other transfer of the Agreement, or any
interest therein, will operate to extinguish or diminish the liability of
Guarantor hereunder.  If Seller obtains a judgment against Guarantor by reason
of a breach of this Guaranty, Guarantor will pay the reasonable attorneys' fees
and costs incurred in any collection or attempted collection of the obligations
hereby guaranteed or in enforcing this Guaranty. If claim is ever made upon
Seller for repayment or recovery of any amount or amounts received in payment or
on account of any of the Guaranteed Obligations and Seller repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over Seller or any of its property or
(ii) any settlement or compromise of any such claim effected by Seller with any
such claimant (including Purchaser) then and in such event Guarantor agrees that
any such judgment, decree, order, settlement or compromise will be binding upon
Guarantor, notwithstanding any revocation hereof or other instrument evidencing
any liability of Purchaser, and Guarantor will be and remain liable to Seller
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by Seller.  This Guaranty will be
binding upon and inure to the benefit of the parties and their respective heirs,
administrators, executors, successors and assigns.
 
IN WITNESS WHEREOF, this Guaranty is executed this ____ day of December, 2007.
 
Kolter Communities Florida LLC, a Floridalimited liability company


 
By:____________________________
Robert Julien, Manager
 





